Opinion of the court by
Justice Smith.
This cause, from the record before us, appears to have been removed into the circuit court of Lowndes county, by appeal from a judgment of a justices’ special court, which court had, pursuant to the provisions of the act entitled “an act concerning forcible entries and detainers,” tried a writ of unlawful detainer, wherein Gordon McGilvry was plaintiff, and Reddick Jackson defendant.
Reddick Jackson, who was the appellant in the circuit court, dismissed his appeal, whereupon the appellee moved the court to award a writ oí procedendo to the justices’ court which had tried the plaint of unlawful detainer. This motion was overruled, and the cause has been brought into this court by writ of error.
We deem it unnecessary to decide whether a writ of procedendo ad judicium can issue to a special and limited court, whose existence and authority must expire with the performance of the object for which it had been convened, as the plaintiff has not shown himself entitled to demand it. This writ lies where there has been a neglect or refusal of justice by an inferior court, (3 Blackstone’s Com. 109,) and is intended to compel such court or judge to proceed to judgment. There is no showing upon the record that the party applying for the writ was delayed by the neglect or refusal of the court below to proceed to judgment, and in the absence of such a showing, we are bound to presume that the circuit court decided correctly in overruling the motion.
Judgment affirmed.